NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
               ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                          MATTHEW F., Appellant,

                                        v.

                       GABRIELLE N., R.F., Appellees.

                             No. 1 CA-JV 19-0222
                               FILED 12-10-2019


             Appeal from the Superior Court in Yuma County
                        No. V1300SV201880003
                 The Honorable Anna C. Young, Judge

                                  AFFIRMED


                                   COUNSEL

Robert D. Rosanelli, Phoenix
Counsel for Appellant



                       MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge Jennifer M. Perkins and Judge Paul J. McMurdie joined.
                    MATTHEW F. v. GABRIELLE N., R.F.
                         Decision of the Court

T H U M M A, Judge:

¶1             Mathew F. (Father) challenges the superior court’s order
terminating his parental rights to his biological child R.F. Father argues the
court erred in terminating his rights and in finding termination was in the
child’s best interests. Because sufficient evidence supports both findings,
the order is affirmed.

                  FACTS AND PROCEDURAL HISTORY

¶2            R.F. was born in 2010 to Father and Gabrielle N. (Mother).
Mother and Father dated for many years but never married. When R.F. was
18 months old, the couple broke up while Father was serving time in prison
for felony convictions. Mother then began a relationship with, and
eventually married, Daniel H. After being released from prison in 2013,
Father committed additional felony offenses and, in February 2018, was
sentenced to another prison term, this time for two years and five months.
Shortly after Father’s sentencing, Mother petitioned to terminate his
parental rights based on abandonment, nature of felony conviction and
length of felony sentence. See A.R.S. § 8-533(B) (2019).

¶3            After a one-day severance adjudication in June 2019, during
which Mother, Daniel H. and Father testified, the court granted Mother’s
motion based on abandonment and length of felony sentence, also finding
severance was in R.F.’s best interests. This court has jurisdiction over
Father’s timely appeal pursuant to Article 6, Section, 9, of the Arizona
Constitution, A.R.S. § 8-235(A), 12-120.21(A) and 12-2101(A) and Ariz. R.P.
Juv. Ct. 103-104 (2019).1

                                 DISCUSSION

¶4            As applicable here, to terminate parental rights, a court must
find by clear and convincing evidence that at least one statutory ground
articulated in A.R.S. § 8-533(B) has been proven and must find by a
preponderance of the evidence that termination is in the best interests of the
child. See Kent K. v. Bobby M., 210 Ariz. 279, 288 ¶ 41 (2005); Michael J. v. Ariz.


1 Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated. Although Father’s
failure to file an answering brief could be deemed a concession of error, in
the exercise of its discretion and because a child’s best interests are
implicated, this court will address the merits of the issues raised on appeal.
See Bugh v. Bugh, 125 Ariz. 190, 191 (App. 1980).


                                        2
                   MATTHEW F. v. GABRIELLE N., R.F.
                        Decision of the Court

Dep’t of Econ. Sec., 196 Ariz. 246, 249 ¶ 12 (2000). Because the superior court
“is in the best position to weigh the evidence, observe the parties, judge the
credibility of witnesses, and resolve disputed facts,” this court will affirm
an order terminating parental rights so long as it is supported by reasonable
evidence. Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93 ¶ 18 (App.
2009) (citations omitted).

I.     Sufficient Evidence Supports the Abandonment Finding.

¶5         Father first argues there was insufficient evidence to support
abandonment. See A.R.S. § 8-533(B)(1). Abandonment is defined as

              the failure of a parent to provide reasonable
              support and to maintain regular contact with
              the child, including providing normal
              supervision. Abandonment includes a judicial
              finding that a parent has made only minimal
              efforts to support and communicate with the
              child. Failure to maintain a normal parental
              relationship with the child without just cause
              for a period of six months constitutes prima
              facie evidence of abandonment.

A.R.S. § 8-531(1). “[A]bandonment is measured not by a parent’s subjective
intent, but by the parent’s conduct: the statute asks whether a parent has
provided reasonable support, maintained regular contact, made more than
minimal efforts to support and communicate with the child, and
maintained a normal parental relationship.” Michael J., 196 Ariz. at 249–50
¶18. “‘What constitutes reasonable support, regular contact, and normal
supervision varies from case to case.’” Id. at 250 ¶ 20 (citation omitted).
“Therefore, questions of abandonment . . . are questions of fact for
resolution by the trial court,” to which this court defers. Matter of Appeal in
Maricopa Cty. Juvenile Action No. JS-500274, 167 Ariz. 1, 4 (1990).

¶6            Father has not shown the superior court abused its discretion
in finding abandonment. Father had limited and intermittent contact with
R.F. for much of her life. Father has been in prison repeatedly. When R.F.
was about six months old, Father was incarcerated for a year and a half, and
he is currently serving a sentence of two and a half years. When not
incarcerated, Father had irregular and minimal contact with R.F. After his
release from prison in 2013, Father moved to California for several years.
Despite testifying that during this time he would regularly call R.F. and
send her gifts, the record shows he often failed to call her when he had



                                      3
                   MATTHEW F. v. GABRIELLE N., R.F.
                        Decision of the Court

promised to do so. Father last saw R.F., who was eight years old at the time
of trial, on her third birthday. Father last spoke to her on the phone in
January 2017. Moreover, in assessing credibility, the superior court was not
required to accept or give full weight to Father’s statements.

¶7             Although Mother has prevented Father from contacting R.F.
since the January 2017 phone call, the record shows Father failed to develop
his relationship with R.F. before that time. Mother testified Father often
missed opportunities to bond with R.F. See Michael J., 196 Ariz. at 251 ¶ 25
(“The burden to act as a parent rests with the parent, who should assert his
legal rights at the first and every opportunity.”); In re Pima Cty. Juvenile
Severance Action No. S–114487, 179 Ariz. 86, 99 (1994) (affirming termination
where the parent “failed to promptly and persistently grasp the
opportunity to develop a relationship with his child or assert his legal
rights”). While in prison, Father sent one letter to Mother and R.F. To his
credit, he also completed several self-improvement classes and worked to
obtain a college degree. These efforts, however, are not a substitute for
“regular contact, and normal supervision.” Michael J., 196 Ariz. at 250 ¶ 20
(citation omitted).

¶8            In recent years, Father has provided minimal and sporadic
support at best. Mother obtained a child support order in 2014. Although
the parties disputed how often Father made payments and for how much,
the court found Father last made payments to Mother in March 2015. There
is no evidence compelling a finding that he provided any support for R.F.
since that time.

¶9              On this record, Father has failed to show that the superior
court’s findings were not supported by sufficient evidence or otherwise
were an abuse of discretion. Accordingly, the abandonment finding is
affirmed. Given this conclusion, this court need not address Father’s
arguments regarding the other statutory grounds for severance. See Michael
J., 196 Ariz. at 251 ¶ 27.

II.    Father Has Not Shown the Superior Court Erred in Finding
       Termination Was in the Best Interests of the Child.

¶10            Father argues insufficient evidence showed termination was
in R.F.’s best interests. This court reviews the best interests finding for an
abuse of discretion. Titus S. v. Dep’t of Child Safety, 244 Ariz. 365, 369 ¶ 15
(App. 2018) (citations omitted). If a court has found the existence of a
statutory ground for termination, the court “can presume that the interests
of the parent and child diverge.” Alma S. v. Dep’t of Child Safety, 245 Ariz.
4
                   MATTHEW F. v. GABRIELLE N., R.F.
                        Decision of the Court

146, 150 ¶ 12 (2018) (quoting Kent K., 210 Ariz. at 286 ¶ 35). At that point,
the “child’s interest in stability and security” are the court’s main concern.
Demetrius L. v. Joshlynn F., 239 Ariz. 1, 4 ¶ 15 (2016) (quoting Kent K., 210
Ariz. at 286 ¶ 34). Termination is in a child’s best interests if either the child
will benefit from severance or be harmed if the parent-child relationship
continues. See JS-500274, 167 Ariz. at 5.

¶11            On appeal, Father claims Mother is an unfit parent due to her
regular use of marijuana. The trial evidence shows use by Mother but that
she has had a medical marijuana card since November 2018 and there is no
indication such use has compromised her ability to parent during the time
relevant here. Indeed, Father testified Mother is “a good mom” and he has
“heard nothing but good things about” Daniel H. Mother and Daniel H.
have two children together; Daniel H. has taken care of and provided
financial support for R.F. for five years, and he plans to adopt R.F. R.F.’s
“prospective adoption is a benefit that can support a best-interests finding.”
Demetrius L., 239 Ariz. at 4 ¶ 16 (citation omitted). On this record, Father
has failed to show the court erred in finding severance was in the best
interests of R.F.

                                CONCLUSION

¶12          Because Father has shown no error, the superior court’s order
terminating his parental rights to R.F. is affirmed.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                          5